Citation Nr: 1201442	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  10-03 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Waiver of recovery of overpayment of an improved non-service-connected pension in the amount of $2,270.00. 


REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from April 1971 to September 1973. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Committee on Waivers and Compromises (Committee).   

In correspondence in February 2009, the Veteran requested a waiver of an additional debt of $547.00 and referenced an RO letter dated January 26, 2009 that is not in the files.  In March 2009, the Debt Management Center (DMC) referred an increased debt of $547.00 to the Committee for review.  There is no record of an adjudication of the request for waiver of the additional amount by the Committee.  As the issue of waiver of the additional debt has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was entirely at fault in the creation of the overpayment of an improved non-service-connected pension $2,270.00 as a result of unreported Social Security Administration (SSA) disability benefits effective in 2002 and earned income from employment from 2005 to 2006.  There was no fault on the part of VA.  

2.   The Veteran was unjustly enriched in receipt of the maximum pension rate income while receiving SSA benefits and earning over $20,000 from employment.  This financial position was not available to other similarly situated veterans. 

3.   Recovery of the overpayment after April 2006 did not create a financial hardship or deny the Veteran the basic necessities of living as his reported expenses equaled other benefit income and included a significant expenditure for an automobile.  
CONCLUSION OF LAW

The criteria for waiver of recovery of a debt created by overpayment of an improved non-service-connected pension have not been met.  38 U.S.C.A. § 5302 West 2002); 38 C.F.R. §§ 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice requirements set forth in the Veteran's Claims Assistance Act of 2000 (VCAA) and its implementing regulations are not required because the issue presented involves a claim for waiver of recovery of overpayment of VA benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002) (The notice and duty to assist provisions of the VCAA do not apply to chapter 53 waiver of recovery matters, as chapter 53 already contains its own notice provisions).  Nevertheless, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of his challenge of eligibility for certain payments and request for a waiver of debt.  The Board concludes from that review that the requirements for the fair development of the claims have been met.  Although some correspondence from the RO is not present in the file as noted below, the dates and nature of the documents is evident from others in the file.  All correspondence from the Veteran is available for review.  

The Veteran served in the U.S. Marine Corps with no overseas service.  He contends that recovery of an overpayment of improved non-service-connected disability pension payments should be waived because of financial hardship.   

A waiver of recovery of an overpayment or waiver of collection of any indebtedness is not warranted where any one of the following elements is found to exist: (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302 (West 2002).  In its December 2008 decision, the Committee explicitly determined that there was no evidence of fraud, misrepresentation, or bad faith.  Upon review of the record, the Board noted several financial reports were received from the Veteran with inaccurate or inconsistent information.  Nevertheless, the Board concludes that there was no deliberate fraud, misrepresentation, or bad faith on the part of the Veteran in this case.  Given that preliminary finding, the dispositive question before the Board for review is the issue of whether the evidence establishes that recovery of the overpayment indebtedness would be against equity and good conscience, in which case recovery of that overpayment may be waived.  38 U.S.C.A. § 5302; 
38 C.F.R. §§ 1.963, 1.965. 

The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive:

1. Fault of debtor. Where actions of the debtor contribute to creation of the debt.
2. Balancing of faults. Weighing fault of the debtor against VA fault.
3. Undue hardship. Whether collection would deprive debtor or family of basic necessities.
4. Defeat the purpose. Whether withholding of benefits or recovery would nullify the objective for which the VA benefits were intended.
5. Unjust enrichment. Failure to make restitution would result in unfair gain to the debtor.
6. Changing position to one's detriment. Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

VA's working definition of "fault" is, "The commission or omission of an act that directly results in the creation of the debt." Veteran's Benefits Administration Circular 20-90- 5 (Feb. 12, 1990).  Fault should initially be considered relative to the degree of control the veteran had over the circumstances leading to the overpayment.  If control is established, even to a minor degree, the secondary determination is whether the debtor's actions were those expected of a person exercising a high degree of care, with due regard for the debtor's contractual responsibility to the Government.  The age, financial experience, and education of the debtor should also be considered in these determinations.

When it is discovered that a VA adjudicator has awarded excessive benefits because of administrative error, adjustment will be made usually by reducing or terminating benefits effective the last date of payment.  Administrative error is not for application when an overpayment results from an act of omission or commission by the payee.  If the payee fails to provide full disclosure of facts or due to the amount of the overpayment should know an error has been made, yet accepts the payment, the overpayment will not be considered due to administrative error.  Veterans Benefits Manual 22-4, Part III, § 2.03.  An example when administrative error applies is when VA erroneously interprets the law to allow payment of greater benefits than the legislative intent.  An example when administrative error does not apply is when the payee accepts an amount that is patently excessive.  Id. 

The maximum annual pension rate for an improved non-service-connected disability pension for a veteran with no dependents during the period of creation of the overpayment from February 2005 to April 2007 was $10,579 rising to $10,929.  Improved Pension Rate Tables, http://vbaw.vba.va.gov/bl/21/publicat/Manuals/Rates/pen (last visited Dec 1, 2011).  

In his February 2002 claim, the Veteran reported that he had no dependents and was receiving no income from any source.  The Veteran reportedly completed a college level associate's degree and was a licensed meat cutter.  The Veteran was under VA treatment as an inpatient.  He later resided in a VA domiciliary until May 2002 and thereafter in a VA home.  In October 2002, the Veteran noted that he was unable to work.  In December 2002, the RO granted an improved non-service-connected disability pension, effective in February 2002.   The RO considered VA outpatient and inpatient medical records for treatment in 2001 and 2002 and found that the Veteran was unable to secure or follow substantially gainful employment because of depression, hypertension, gastroesophageal reflux disease, and hepatitis.  The RO notified the Veteran of the reason for entitlement to the pension in the rating decision.  In a January 2003 forwarding letter, the RO informed the Veteran that he was responsible for reporting any changes to his income, dependency status, net worth, and address or telephone number and attached VA Form 21-8768, "Disability Pension Award Attachment-Important Information."  The initial pension monthly payment rate was $796.00 per month until December 1, 2002 and $807.00 per month thereafter for the next 12 months.  

Electronic and paper Social Security Administration (SSA) records showed that the Veteran was granted SSA disability benefits starting in January 2002.   In August 2004 and December 2004, VA notified the Veteran that the VA pension payment rate was reduced effective in March 2002 and that the overpayment of $23,318.00 would be recovered by withholding future benefits starting in April 2005.  

In September 2007, the RO notified the Veteran that it had received evidence from the Veteran's employers of unreported earned income in 2005 and 2006 of over $20,000.00.  This income was in addition to SSA and VA disability payments for unemployability.   The RO notified the Veteran that entitlement to the pension would be terminated from February 1, 2005 to April 1, 2007 consistent with the information on the Veteran's employment and receipt of earned income.  In December 2007, the RO informed the Veteran that a debt was created because of overpayment of the pension.  The RO informed the Veteran of the dates and amounts of the earned income but did not indicate the amount of the debt or how it was determined.  The Veteran's eligibility for pension payments was restarted effective in April 2007.  The RO notified the Veteran that recovery of the overpayment would be made by reducing the future pension payments.  In a December 2007 telephone contact record, a VA representative noted the Veteran's report that he again started working in May 2007 and agreed to a termination of pension payments based on his earned income.  Later the same month, the RO informed the Veteran that an additional debt was created because of overpayment while the Veteran was employed.  The amount of the overpayment was not reported in this correspondence.  

In December 2008, the RO terminated the entire pension effective in June 2008.  The Committee referred to correspondence sent to the Veteran in August 2008 which terminated his pension during the periods in 2004-05 and advised of the pension adjustment, debt amount, and waiver rights.  This correspondence is not in the claims file.  It is not clear how the amount of debt was determined.  Because overpayments were generated because of receipt of unreported SSA benefits starting in 2002 and because of unreported earned income in 2005, the amount of overpayment established in December 2008 likely reflected some recoupment that occurred prior to December 2008.   There is no correspondence in the file from the Veteran expressing disagreement with the reason for creation and amount of the debt.  Therefore, this issue is not on appeal before the Board.  The omission of records showing that the Veteran was advised of his waiver rights is harmless as the Veteran had actual knowledge of his waiver rights and the waiver criteria and made a timely request for waiver and demonstrated knowledge of the criteria in his February 2009 notice of disagreement.  

In September 2008, the Veteran requested a waiver of recovery of the debt in the amount of $2,270.00 and in October 2008 submitted a financial status report.  The Veteran reported that his only income was monthly SSA disability benefits of $775.00 with no income from the VA pension which was being withheld to recover the debt.  The Veteran reported no assets and that he was living with a disabled friend and that his monthly expenses were $749.32 for an automobile loan payment of $657.00, insurance, and a cell phone.  He did not report any expenses for housing, food, or medical care.  

In December 2008, the Committee denied a request for waiver of a debt of $2,270.00.   The Committee concluded that there was no evidence of fraud, misrepresentation, or bad faith in creation of the debt but that a waiver would be against equity and good conscience.  The Committee concluded that the Veteran knew or should have known of the requirement to report all sources of income.  The Committee noted that the Veteran's report of SSA monthly disability income was incorrect and that he was receiving $905.00 per month (minus the Medicare premium).  Therefore his income did exceed expenses, and recovery of the debt at the rate of $112 per month by withholding the VA pension would not be a financial hardship. 

In a February 2009 notice of disagreement, the Veteran contended that his current income was at a subsistence level and that any further reduction would endanger his ability to provide for food, shelter, clothing, and medical care, would cause a financial hardship, and would defeat the purpose of the VA pension benefit.  He contended that he was not unfairly enriched because his net worth did not increase.  The Veteran further contended that VA had unreasonable expectations that a veteran would understand the amount and complexity of the information provided in the award notices.  With the notice of disagreement in February 2009 and again in April 2009 and October 2009, the Veteran submitted additional financial status reports that showed different amounts of income from SSA; additional housing, food, and utility expenses of $147.00 per month; and the same expenses for automobile loan, insurance, and cell phone.  The amount of the automobile loan was $657.00 per month which constituted 74 percent of his total expenses.  All reports showed that the income was equivalent to monthly expenses and that the Veteran had no assets.  

As noted in the introduction, in March 2009, the VA Debt Management Center reported to the Committee an additional debt of $547.00.   Although raised by the record, there is no correspondence to show that the Veteran was notified.  However, in correspondence dated in February 2009, the Veteran expressed actual knowledge of the additional debt, referred to RO correspondence in January 2009 which is not in the file, and requested a waiver for this amount of debt.  As this has not been adjudicated by the Committee, the issue is not on appeal, and the Board refers the issue for further action as appropriate.  

The Board concludes that there is no evidence of intentional fraud, misrepresentation, or bad faith on the part of the Veteran.  In the evaluation of whether equity and good conscience necessitates a favorable waiver decision, the Board must and has considered all of these specifically enumerated elements.  However, the Board finds that the issues of fault of the debtor, unjust enrichment, defeat of purpose, and undue hardship are more significant to the case before the Board.  The Board finds no indication of fault on the part of VA in the creation of the debt nor is there an indication that the debtor relinquished a valuable right or incurred a legal obligation in reliance on VA benefits.  

The Board concludes that the full weight of fault rests on the Veteran.  He applied for and was granted a non-service-connected pension specifically because he was unable to work as a result of disabilities.  In an October 2002 notice of disagreement with the initial denial of the pension, the Veteran clearly reported that his disabilities caused him to be unable to work.  He had already applied for and was granted SSA disability benefits based on an inability to work.  In a rating decision and correspondence in December 2002, the RO granted the pension, explaining in one paragraph that eligibility was based on an inability to secure or follow substantially gainful employment.  The Veteran was clearly advised in one paragraph of his responsibilities to report income from all sources and net worth increases.  The Board concludes that the instructions were simple and clear.  It is not unreasonable that a Veteran with two years of college credits, no cognitive disabilities, and the capacity to return to work for more than a year could not understand the instructions because of their length and complexity.   The Board finds no fault on the part of VA.  

During the period of employment and creation of the debt, the Veteran earned over $20,000 in income in excess of the VA pension.  The enrichment from receipt of VA benefits was unjust because it was far in excess of that which his fellow disabled veterans were eligible to receive under like circumstances.  The Veteran's personal decision not to save or invest the additional funds to increase his net worth does not negate his enrichment.  

The purpose of the pension benefits is to provide a level of financial support for basic living expenses for veterans who are totally disabled and unable to work.  Therefore, while working, the Veteran was responsible for defeating the purpose.  Regarding the Veteran's financial status during the period of recovery of the debt, the Veteran reported that his income from the SSA benefit alone was equal to his expenses without a contribution from the withheld VA pension.  The Veteran's statement that he is experiencing undue hardship and is living at a subsistence level is not credible.  The automobile loan alone was 74 percent of all expenses.  Based on the amount of the remaining expenses, the Board concludes that the Veteran was living in a situation involving shared expenses.  As the Veteran could afford a significant automobile loan payment, the Board concludes that he was not denied the basic necessities because of the burden of repayment of the debt and that there was no undue financial hardship.  Any waiver of debt at this time would result in a lump sum unjust enrichment in excess of the requirements for basic necessities. 

Therefore, the Board concludes that a waiver of overpayment of a non-service-connected improved pension of $2,270.00 is not against equity and good conscience and that a waiver of debt is not warranted.  As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

	
ORDER

Waiver of recovery of overpayment of a non-service-connected pension in the amount of $2,270.00 is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


